Case 19-74034-FJS   Doc 1   Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 1 of 83
Case 19-74034-FJS   Doc 1   Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 2 of 83
Case 19-74034-FJS   Doc 1   Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 3 of 83
Case 19-74034-FJS   Doc 1   Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 4 of 83
Case 19-74034-FJS   Doc 1   Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 5 of 83
Case 19-74034-FJS   Doc 1   Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 6 of 83
Case 19-74034-FJS   Doc 1   Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 7 of 83
Case 19-74034-FJS   Doc 1   Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 8 of 83
Case 19-74034-FJS   Doc 1   Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 9 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 10 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 11 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 12 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 13 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 14 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 15 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 16 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 17 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 18 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 19 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 20 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 21 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 22 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 23 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 24 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 25 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 26 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 27 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 28 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 29 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 30 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 31 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 32 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 33 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 34 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 35 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 36 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 37 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 38 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 39 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 40 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 41 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 42 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 43 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 44 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 45 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 46 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 47 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 48 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 49 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 50 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 51 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 52 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 53 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 54 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 55 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 56 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 57 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 58 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 59 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 60 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 61 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 62 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 63 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 64 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 65 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 66 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 67 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 68 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 69 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 70 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 71 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 72 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 73 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 74 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 75 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 76 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 77 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 78 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 79 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 80 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 81 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 82 of 83
Case 19-74034-FJS   Doc 1    Filed 10/30/19 Entered 10/30/19 11:46:38   Desc Main
                            Document      Page 83 of 83
